Citation Nr: 9932198	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-40 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	J.M. Morton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1954.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was remanded 
in February 1998.


FINDINGS OF FACT

1.  A January 1958 Board decision denied service connection 
for a bilateral knee disability.

2.  A May 1992 Board decision determined that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for a bilateral knee disability.  

3.  The additional documentation received since the Board's 
May 1992 decision, when viewed in context with all the 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The evidence recently submitted is relevant and 
probative, bears directly and substantially upon the matter 
of the origins of the disability at issue, and is not 
cumulative or redundant when assessed with the other evidence 
of record.  

5.  The evidence of record includes a diagnosis of a 
bilateral knee disorder; the veteran's statements regarding 
an inservice injury to the knees; and a physician's statement 
that relates the veteran's disability to service. 



CONCLUSIONS OF LAW

1.  The additional evidence, received since the Board's May 
1992 denial of entitlement to service connection for a 
bilateral knee disability, constitutes new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for that disability.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 (1999).

2.  The appellant has submitted evidence of a well-grounded 
claim for service connection for a bilateral knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  An allowance of service connection 
requires that the facts establish that a particular disease 
or injury, resulting in disability, was incurred in service.  
38 C.F.R. § 3.303(a) (1999).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

A decision of the Board is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the case.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In January 1958, the Board denied service connection for a 
bilateral knee disability.  The Board determined that 
bilateral osteochondritis dissecans preexisted service and 
there was no inservice aggravation. 

A May 1992 Board decision determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for the bilateral knee disability.  The 
May 1992 Board decision is the last final decision on the 
issue of service connection for a bilateral knee disability.  
Therefore, the Board shall review the evidence of record at 
the time of, and evidence submitted since, that RO decision.  

The evidence previously considered by the RO and the Board 
included the veteran's service medical records, as well as, 
post service private and VA clinical reports.  The July 1953 
Army Reserves enlistment examination report shows a history 
of an injury to the left knee.  The veteran reported that 4 
years previously, he injured his left knee while playing 
basketball.  Within two weeks of his entrance into active 
duty, in December 1953, the complained of knee discomfort.  
An X-ray study revealed marked irregularity on the articular 
surface of the medial femoral condyle of each knee joint.  
The diagnosis was osteochondritis dissecans, right knee.  A 
Physical Evaluation Board (PEB) reported a diagnosis of 
bilateral osteochondritis dissecans and determined that the 
bilateral knee disability existed prior to service.  The 
medical board recommended separation from service, however, 
the veteran disagreed.  

A January 1954 hospital admission report shows that the 
veteran reported that six years previously, a horse kicked 
him.  This caused a laceration to the left leg and contusion 
to the knee.  An arthrotomy with meniscectomy was performed 
on the left leg later that month, and on the right knee in 
March 1954.  He was separated from service in September of 
that year.  A September 1954 PEB determined that the veteran 
entered service with left knee problems ratable as 10 percent 
disabling under the VA rating schedule.  At discharge the 
left knee was ratable as 20 percent disabling.  The PEB also 
concluded that the right knee was ratable as 10 percent 
disabling.   

Post service records show that the Ford Motor Company 
employed the veteran subsequent to service discharge in 1955.  
The industrial physical examination revealed good stability 
of the knees with adequate function.  In May 1956, he 
complained of injuring his knee on a stock bin.  Examination 
revealed a small loose body in the femoral condyle on the 
right side with osteochondritis dissecans.  The veteran also 
presented testimony at a personal hearing and submitted lay 
statements of friends who, in essence, indicated that he was 
physically active prior to service.  It was also reported 
that the veteran's knee problems began subsequent to service 
discharge.  A January 1958 Board decision denied service 
connection.  

The evidence of record subsequent to the 1958 Board decision 
includes VA and medical records showing that the veteran 
eventually underwent a total knee replacement of the left 
knee and has continued to receive treatment for both knees.  
The veteran also submitted lay statements of friends that 
indicated he was physically active prior to service.  At a 
personal hearing in November 1990, the veteran claimed that 
he sustained an inservice injury to his knees within 2-3 
weeks of entrance into service, when he jumped from a truck.  
A May 1992 Board decision determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection.

Records submitted after the May 1992 Board decision include 
written statements of the veteran, duplicate copies of 
service medical records, duplicate copies of VA and private 
records, as well as, more current VA and private clinical 
records.  Significantly, the new evidence received in 
connection with this claim includes statements and diagnoses 
of a private physician who related the veteran's bilateral 
knee disability to service.  In a statement dated in March 
1994, the private physician concluded:

[The veteran's] presentation, history and 
physical exam are all consistent with the 
diagnosis he has been given and probably 
related to his original injury sustained 
in the military and subsequent operative 
procedures.

The RO determined that this medical opinion was based on a 
history provided by the veteran and therefore not new and 
material.  However, it must be noted that written on the 
typed letter was a notation that appears to be the writing of 
the veteran's private physician that states that the 
veteran's, "[m]iltary [r]ecords were considered and 
reviewed."  Therefore, it appears that the physician relied 
on evidence other than the veteran's reported history.  While 
not commenting on the reliability, credibility or 
thoroughness of the submitted statements from this physician, 
these statements in effect indicate that the veteran 
bilateral knee conditions are directly related to military 
service.  The statements, for purposes of reopening 
determinations, are presumed credible because they are not 
inherently incredible or beyond the competence of a 
physician.  The Board finds that they are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Therefore, it is concluded that the veteran's 
claim has been effectively reopened. 

As outlined by the Court in Hodge, after reopening the claim, 
it must be determined immediately upon reopening whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(A).  The three elements of a "well 
grounded" claim for service connection are: (1) evidence of 
a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1999).

In this case, presuming the credibility of the evidence; 
there is a diagnosis of a bilateral knee disability; the 
veteran reports that he injured his knees in service; and the 
private physician's statements provide the necessary nexus.  
Therefore, I find this claim well grounded.


ORDER

To the extent that evidence submitted since the May 1992 
Board decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a bilateral knee disorder, the appeal is 
granted.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a bilateral knee disability.  In light of the 
decision cited above, the issue concerning service connection 
for a bilateral knee disability should be reviewed on a 
de novo basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should consider the veteran's 
claim for service connection for a 
bilateral knee disability on a de novo 
basis.  

2.  If service connection remains denied 
for a bilateral knee disability, the 
appellant and representative should be 
furnished a supplemental statement of the 
case, which should include the laws and 
regulations applicable to the current 
claim, and given the opportunity to 
respond thereto.

The case should thereafter be returned to the Board.  The 
veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process requirements.  The Board intimates no opinion as to 
the ultimate outcome of his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

